Citation Nr: 0423747	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-10 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for cervical staph infection due to surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After the hearing which was conducted by the undersigned in 
September 2003, the veteran submitted additional evidence to 
the RO, which the RO forwarded to the Board in November 2003.  
No waiver of initial consideration of this evidence by the RO 
accompanied the evidence, and the RO has not considered it.  
Due process requires initial RO consideration of this 
evidence.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should consider in the first 
instance evidence which has been 
received since the November 2002 
supplemental statement of the case.

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


